8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 1 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 2 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 3 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 4 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 5 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 6 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 7 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 8 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 9 of 10
8:19-cr-00495-KFM   Date Filed 05/30/19   Entry Number 1   Page 10 of 10
